FILED
                             NOT FOR PUBLICATION                            MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



In re: STEVEN THOMPSON; ASTER                     No. 09-60037
KIFLE-THOMPSON,
                                                  BAP No. NC-08-1302-JuMkD
               Debtors.

                                                  MEMORANDUM *
STEVEN THOMPSON; ASTER KIFLE-
THOMPSON,

               Appellants,

  v.

MONTEREY MUSHROOMS, INC.,

               Appellee.



                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
                Jury, Markell, and Dunn, Bankruptcy Judges, Presiding

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Steven Thompson and Aster Kifle-Thompson (“debtors”) appeal pro se from

the Bankruptcy Appellate Panel’s judgment affirming the bankruptcy court’s

summary judgment in an adversary proceeding determining that a California state

court judgment was a nondischargeable debt. We have jurisdiction under

28 U.S.C. § 158(d). We review de novo, Baldwin v. Kilpatrick (In re Baldwin),

249 F.3d 912, 916-17 (9th Cir. 2001), and we affirm.

      The bankruptcy court properly determined that the debt was

nondischargeable based on the Monterey County Superior Court’s findings of fact.

See 11 U.S.C. § 523(a)(2)(A), (a)(6) (debts obtained either under “false pretenses,

a false representation, or actual fraud” or “for willful and malicious injury by the

debtor to another entity” are nondischargeable); In re Baldwin, 249 F.3d at 917-20

(concluding that, in an adversary proceeding concerning dischargeability, the

bankruptcy court properly gave preclusive effect to an issue decided in a state court

action). We are not persuaded by debtors’ contentions concerning the California

Workers’ Compensation Appeals Board and Board of Chiropractic Examiners.

      We do not consider debtors’ contention concerning the alleged bias of the

superior court judge because it was raised for the first time on appeal and its

consideration is not “necessary to prevent manifest injustice.” See Travelers Prop.

Cas. Co. of Am. v. ConocoPhillips Co., 546 F.3d 1142, 1146 (9th Cir. 2008).


                                           2                                      09-60037
Debtors’ remaining contentions are unpersuasive.

Appellees’ unopposed request for judicial notice is granted.

AFFIRMED.




                                   3                           09-60037